EXHIBIT 10.10
ASTRONICS CORPORATION
First Amendment of the Astronics Corporation Supplemental Retirement Plan
FIRST AMENDMENT
of the
ASTRONICS CORPORATION SUPPLEMENTAL RETIREMENT PLAN
          Under the Astronics Corporation Supplemental Retirement Plan (the
“Plan”), Astronics Corporation (the “Corporation”) reserved the right to amend
the Plan. The Corporation wishes to amend the Plan to reflect certain changes to
its terms, and to comply with the written plan requirements of the final
regulations issued under Internal Revenue Code Section 409A.
          The Corporation hereby amends the Plan in the following respects:

  1.   Article IV is amended by the addition of the following at the end
thereof:

Notwithstanding any other provision in the Plan to the contrary, benefits will
distributable upon a Participant’s separation from service with the Company on
account of the death, retirement, or other termination of employment determined
consistent with the provisions of Section 409A of the Code (a “Separation”) and
will commence as soon as practicable on or after the later of the Separation or
the date the Participant’s would attain age 60. If a benefit is payable solely
because a Participant who is a “specified employee”, within the meaning of
Section 409A of the Code, has “separated from service”, within the meaning of
Section 409A of the Code, no benefits will be paid prior to the date that is six
months after the date of separation from service (or, if earlier, the date of
death of the Participant). Payments to which a Participant would otherwise be
entitled during the first six months following the date of separation from
service will be accumulated and paid on the day that is six months after the
date of separation from service. For this purpose, a benefit payable will be
paid as the amount calculated at the time of separation from service (without
adjustment for delay in payment).
          Unless otherwise indicated, the effective date of this First Amendment
is January 1, 2005. In all other respects, the Plan remains unchanged.

                  ASTRONICS CORPORATION    
 
           
January 1, 2005
  By:        
Date
     
 
Kevin T. Keane,    
 
      Chairman of the Board    

